
	
		I
		111th CONGRESS
		1st Session
		H. R. 4102
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Ms. Ros-Lehtinen (for
			 herself, Ms. Berkley,
			 Mr. Gingrey of Georgia,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Minnick,
			 Mr. Royce,
			 Mr. Ross, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To require the Secretary of State, in consultation with
		  the Secretary of Defense, to provide detailed briefings to Congress on any
		  recent discussions conducted between United States Government and the
		  Government of Taiwan and any potential transfer of defense articles or defense
		  services to the Government of Taiwan, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The Taiwan
			 Relations Act (22 U.S.C. 3301 et seq.; Public Law 96–8) is the cornerstone of
			 relations between the United States and Taiwan, which is also governed by the
			 three joint communiqués and the Six Assurances.
			(2)The Taiwan
			 Relations Act has governed United States arms sales to Taiwan since 1979, when
			 the United States extended diplomatic recognition to the People’s Republic of
			 China.
			(3)The Taiwan
			 Relations Act specifies that it is United States policy, among other things, to
			 consider any nonpeaceful means to determine Taiwan’s future a
			 threat to the peace and security of the Western Pacific and of
			 grave concern to the United States, to provide Taiwan
			 with arms of a defensive character, and to maintain the capacity
			 of the United States to resist any resort to force or other forms of
			 coercion jeopardizing the security or social or economic system of
			 Taiwan’s people.
			(4)Section 3(a) of
			 the Taiwan Relations Act states that the United States will make
			 available to Taiwan such defense articles and defense services in such quantity
			 as may be necessary to enable Taiwan to maintain a sufficient self-defense
			 capability.
			(5)Section 3(b) of
			 the Taiwan Relations Act stipulates that both the President and the Congress
			 shall determine the nature and quantity of such defense articles and services
			 based solely upon their judgment of the needs of Taiwan.
			(6)Taiwan in March
			 2009 issued its first Quadrennial Defense Review, a robust, defense-oriented
			 strategy that aims to shape the regional security environment and deter
			 conflict while transforming the military into a leaner, more efficient fighting
			 force with sustainable capabilities, thereby helping to demonstrate that Taiwan
			 has the resolve and commitment to successfully strengthen its own
			 defenses.
			(7)According to the Congressional Research
			 Service, the executive branch has yet to send any arms transfer notifications
			 to Congress for Taiwan during calendar year 2009, including notifications for
			 Blackhawk helicopters, diesel submarine design, and additional Patriot PAC–3
			 systems, nor has it yet transferred the OSPREY class minehunter coastal ships
			 ORIOLE (MHC–55) and FALCON (MHC–59), even though Congress authorized the sale
			 of these ships in calendar 2008 in the Consolidated Natural Resources Act of
			 2008 (Public Law 110–229).
			(8)Taiwanese
			 President Ma Ying-jeou has reiterated his administration’s desire to acquire
			 United States built F–16 C/Ds and other weapons on many public occasions,
			 including in an April 22 address to the United States by teleconference to mark
			 the 30th anniversary of the Taiwan Relations Act and a statement issued during
			 a May 26 transit stop in the United States on his way to Central America for a
			 diplomatic visit.
			(9)Taiwanese
			 President Ma Ying-jeou also stated on October 2, 2009, that Although
			 there are pragmatic improvements in cross-strait ties, this doesn’t mean we can
			 let our guard down..
			(10)As highlighted in
			 the March 2009 Department of Defense annual report to Congress on China’s
			 military, China’s armed forces are rapidly developing coercive
			 capabilities … [that] could in the future be used to pressure Taiwan toward a
			 settlement of the cross-Strait dispute on Beijing’s terms while simultaneously
			 attempting to deter, delay, or deny any possible U.S. support for the island in
			 case of conflict..
			2.Mandatory
			 congressional briefings
			(a)BriefingsNot
			 later than 90 days after the date of the enactment of this Act and at least
			 annually thereafter, the Secretary of State, in consultation with the Secretary
			 of Defense, shall provide detailed briefings to Congress on—
				(1)any discussions
			 conducted between any executive branch agency and the Government of Taiwan
			 during the covered period; and
				(2)any potential
			 transfer of defense articles or defense services to the Government of
			 Taiwan.
				(b)DefinitionsIn
			 this section:
				(1)Covered
			 periodThe term covered period means, with respect
			 to—
					(A)the initial
			 briefing required under subsection (a), the period beginning on the date of the
			 enactment of this Act and ending on the date of such initial briefing;
			 and
					(B)subsequent
			 briefings required under such subsection, the period beginning on the day after
			 the date of the most recent briefing and ending on the date of any such
			 subsequent briefing.
					(2)Executive branch
			 agencyThe term executive branch agency has the
			 meaning given the term agency in section 551(1) of title 5,
			 United States Code.
				(3)Defense
			 articleThe term defense article has the meaning
			 given the term in section 47 of the Arms Export Control Act (22 U.S.C.
			 2794).
				(4)Defense
			 serviceThe term defense service has the meaning
			 given the term in section 47 of the Arms Export Control Act (22 U.S.C.
			 2794).
				
